PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/256,515
Filing Date: 24 Jan 2019
Appellant(s): Cedilnik et al.



__________________
Philip R. Poh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 16, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 15, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. 	THE APPLICABLE LAW UNDER 35 U.S.C. § 101
The 2019 PEG, page 17 states:
For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application. When evaluating Prong One, examiners are no longer to use the USPTO’s “Eligibility Quick Reference Sheet Identifying Abstract Ideas,” which has been superseded by this document.
(emphasis added)



B. 	THE REJECTION OF THE CLAIMS UNDER 35 U.S.C. § 101
Again, the 2019 PEG, page 17 states:
For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application. When evaluating Prong One, examiners are no longer to use the USPTO’s “Eligibility Quick Reference Sheet Identifying Abstract Ideas,” which has been superseded by this document.
(emphasis added)

In the instant case, the claim as a whole is analyzed consistent with the 2019 PEG to review the claim limitations in combination. The identified abstract idea is predicated upon the 
With regard to independent claim 1, the first “determining” step is abstract because it measures the characteristics of a location. This step is limited to determining information, an abstract concept. The second “determining” step, is a repetition of the first step but at a later time. Thus, step two also is limited to determining information, a further abstract concept. The third element of “retrieving” information based on the previously determined information is again limited to retrieving information, again an abstract concept. The final step of “causing” is, at best, extra-solution activity of a well-understood, routine, and conventional nature, as presenting information to a user is required for that user to understand the information.

C. 	THE APPLICABLE LAW UNDER 35 U.S.C. § 103 
Concerning making a prima facie case, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has held that the USPTO carries its prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection, and any reference or references on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of § 13 2. Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 "is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.").

D. 	THE REJECTION OF INDEPENDENT CLAIMS 1, 6, AND 11
Appellant argues concerning essentially the entirety of claims 1, 6, and 11 rejected under 35 USC 103. For ease of analysis, the final Office action concerning claims 1, 6, and 11 is reproduced here in their entirety:
determining, at a first time instance, a first set of characteristics of a location;
Cliff, paragraphs 66-72, teaches concerning a DJ having a device, and Cliff, paragraphs 112-120 teaches concerning sensing before and after (see more below)

determining, at a second time instance, a second set of characteristics of the location, wherein the second set of characteristics comprises a detection of a presence of a user device at the location, and wherein the user device was not present at the location at the first time instance;
Cliff, paragraphs 66-72, teaches concerning a DJ with a device querying guests also having a device. Cliff, paragraphs 112-120 in particular paragraph 116, teaches a trend at the venue over time. Cliff does not explicitly teach a first and second time for sensing the crowd. However, Pink teaches both a first time ("I'm coming up you better get this party started" - Chorus) and a second time ("Making my connection as I enter the room" - Verse 3), where Pink (and therefore her user device, as Cliff teaches guests carry user device) is not at present at the venue at the first time and is present at the venue at the second time instance.

based on the presence of the user device at the second time instance, retrieving a previously presented play list of a plurality of media content items;
causing the play list of media content items to be presented using a playback device associated with the location.
Cliff, paragraphs 44-46 and 69-74 and figure 4

STATEMENT CONCERNING THE COMBINATION
The teachings of Cliff and Pink are complementary, as Cliff is directed to managing a party and Pink is directed to starting and having a party. As such, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the teaching of Cliff by that of Pink. The motivation is to have a better run party.


The first three rounds of prosecution (which began almost six years ago) relied on official notice rather than the Pink reference. After Appellant filed a fourth round of prosecution, the Examiner added the Pink reference in the non-final Office action dated June 29, 2018. The Pink reference is used in place of the use of official notice concerning assessing a crowd or party at two different times.

1. 	"detecting a user device at [a] location" 
Despite Appellant’s arguments which address only paragraphs 66-72 of Cliff, the rejection of this element cited to both paragraphs 66-72 and 112-120.
Cliff (paragraph 66) teaches the system communicating (which includes detecting) with a device of a user of a portable device. Cliff (paragraphs 112-120) further teach the system detecting user location. Cliff (paragraphs 112-120) additionally teaches a system which is continuously scans the crowd within the venue. As such, once the a user device is detected by the 
Thus, Kraft teaches "detecting a user device at [a] location".

2. 	"retrieving a previously presented play list" 
Despite Appellant’s arguments which address only paragraphs 69-74 of Cliff, the rejection of this element cites to both paragraphs 44-46 and 69-74 and figure 4.
As shown in the rejection of the claim element above, Cliff (paragraphs 112-120) teaches a system which is continuously scans the crowd within the venue. An early crowd may be composed of a different demographic than that of a later crowd (e.g. an establishment which is more of a restaurant early and then a dance club later). The system of Cliff (paragraph 69) collects data concerning the musical preferences of the crowd (hence generating a list of a plurality of media content items) and stores the surveyed data for use by the “automatic DJ apparatus to influence the next of subsequent tracks that are played at the event”. This is functionally equivalent to a playlist, as a playlist is a compilation of which tracks to play in the future. Thus, Kraft teaches "retrieving a previously presented play list".

3. 	The Pink Reference 
Appellant argues beyond the usage of the Pink reference in the rejection. As discussed above, the Examiner relies on the Pink reference in place of the previous use of official notice only to teach concerning assessing a crowd or party at two different times, as shown in the final Office action as
However, Pink teaches both a first time ("I'm coming up you better get this party started" - Chorus) and a second time ("Making my connection as I enter the room" - Verse 3), where Pink (and therefore her user device, as Cliff teaches guests carry user device) is not at present at the venue at the first time and is present at the venue at the second time instance.

The other aspects of the claims which Appellant argues in this section are properly taught by Cliff.

4. 	The Advisory Action
Appellant repeats arguments given above.
Specifically, “an already known device” is taught by Cliff (paragraphs 112-120) as a system which continuously scans the crowd within the venue. As such, once the a user device is detected by the system, it becomes a “known device” which will later be “already in the club”. 
Further, “a previously presented playlist of a plurality of media content items” is taught by Cliff (paragraph 69) by collecting data concerning the musical preferences of the crowd 

5. 	Claims 2-5, 7-10, and 12-15 are Patentable Over Cliff in view of the Pink Reference 
For the reasons given in the arguments above, it is clear that claims 2-5, 7-10, and 12-15 are not patentable over Cliff in view of Pink, as the previous final Office action shows how the combination teaches "detection of a user device at [a] location," "retrieving a previously presented playlist," and "determining, at a first time instance [at which a user device was not present at a location], a first set of characteristics of the location." 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LELAND MARCUS/Primary Examiner
Art Unit 3623                                                                                                                                                                                                        

Conferees:

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623      
                                                                                                                                                                                                  
/Terry Lee Melius/
RQAS – OPQA


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.